ON MERITS
This is an appeal from a judgment in ejectment wherein the appellee, Annette Frazier, suing by her mother and next friend, Delphia Frazier, was adjudged to be entitled to recover from the appellant, Athor Emmons, the immediate possession of twenty acres of land described as the N% of the SW% of the NE14 of Section 13, Township 9 North, Range 14 West, Second Judicial District of Jones County, Mississippi.
The judgment was rendered by default on February 23,1953, and a writ of possession was executed pursuant thereto on March 18, 1953, whereby the appellant was dispossessed of the land in controversy. On May 20, 1953, he petitioned for and obtained an appeal without supersedeas upon the execution of a cost bond for the appeal to this Court.
 The principal ground assigned for a reversal of the case is that the process had upon the defendant Athor Emmons was insufficient to authorize the judgment by default, for the reason that the summons for the defendant did not describe as required in ejectment suits the premises sought to be recovered, nor otherwise apprise him of the nature and incidence of the suit. The summons merely commanded the defendant to appear “on the third Monday of February 1953 * * * then and there to answer the suit filed by Annette Frazier, *246a minor, by her mother Delphia Frazier, Cause No. 6378”, to which he was a defendant. He was not apprised of the fact that a recovery from him of the possession of any land was being sought. The cause must be reversed on this ground under the authority of the case of Burns v. Allen, 202 Miss. 240, 31 So. 2d 125.
 It is also assigned as error that the declaration described eighty acres of land in a different quarter section than that mentioned in the judgment appealed from. However, the declaration alleged that the plaintiff was claiming her right to the possession of the land under a certain deed, giving the date and place of the recordation thereof and making the same an exhibit to the declaration, and wherein the entire southwest quarter of the northeast quarter of the section, township and range hereinbefore mentioned was described. The exhibit would control to show that the plaintiff owned forty acres in the northeast quarter, of which the twenty acres described in the judgment would constitute a part. However, the failure of the summons for the defendant on which the default judgment was rendered to comply with Section 791, Code of 1942, to the extent required by the case of Burns v. Allen, supra, was sufficient error to make it necessary that we reverse and remand the cause.
Reversed and remanded.
Hall, Lee, Kyle and Holmes, JJ., concur.